United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-2326
                                    ___________

Larry A. Eaton,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
William D. Gerdes,                       *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: September 3, 1997
                            Filed: September 16, 1997
                                   ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.

PER CURIAM.

       Larry A. Eaton appeals from the District Court&s1 dismissal of his complaint
seeking sanctions against his former attorney, purportedly brought under D.S.D. LR
83.2(G)(4). Neither that local rule, nor any other authority, confers standing on a
private party to initiate a disciplinary proceeding. Cf. Mattice v. Meyer, 353 F.2d 316,
319 (8th Cir. 1965) (holding neither Federal Rules of Civil Procedure, nor local rules
for District Court of Nebraska, authorizes an individual to bring disbarment action).
Eaton&s complaint of professional misconduct “merely supplied information for the



      1
       The Honorable Richard H. Battey, Chief Judge, United States District Court for
the District of South Dakota.
court&s consideration”; thus he also lacks standing to appeal the District Court&s
decision not to discipline the attorney. See id. (cited case omitted).

      Accordingly, the appeal is dismissed for lack of jurisdiction.

      A true copy.

            Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-